MEMORANDUM **
On April 20, 2009, this court denied a certificate of appealability, to the extent one is required in this appeal, and if a certificate of appealability is unnecessary, ordered appellant to show cause as to why the district comb’s June 17, 2008, judgment should not be summarily affirmed. The court has received and reviewed appellant’s response, filed on May 7, 2009. Accordingly, the order to show cause is discharged.
A review of the record and appellant’s response indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.